JOHN R. GIBSON, Circuit Judge,
concurring in part and dissenting in part.
I concur with the court’s opinion except for parts IY-A, IV-B, and V-C, holding that RCRA § 7003(a), 42 U.S.C. § 6973(a) (1982), imposes liability on past off-site non-negligent generators and transporters and determining that the government could recover its response costs from Lee and Mi-chaels under section 7003(a). I respectfully dissent from the court’s opinion as to those points.
The majority’s analysis of liability under the RCRA focuses exclusively on the legislative history of the 1984 amendments to the RCRA. The majority particularly rely on House Conference Report No. 1133, which singles out the district court’s opinion and states that it is “inconsistent with the authority conferred by [section 7003] as initially enacted and with these clarifying amendments.” H.R.Conf.Rep. No. 1133, 98th Cong., 2d Sess. 119 (1984), reprinted in 1984 U.S. Code Cong. & Ad.News 5649, 5690. The Conference Report also states that section 7003 “has always” reached nonnegligent generators and transporters. Id. From these statements, the majority conclude that “the 98th Congress made clear that the intention of the 94th Congress in enacting the RCRA in 1976 had been to impose liability upon past nonnegli-gent off-site generators and transporters of hazardous waste.” Ante at 741. Thus, the majority hold that the RCRA as it read prior to the 1984 amendments imposed strict liability upon past generators and transporters and that the district court erred in holding that proof of fault or negligence was necessary for the government to recover its response costs under the RCRA. Ante at 740-741.
I think that the 1984 House Conference Report is nothing more than a blatant effort by members of a later Congress to graft their personal views of the scope of liability under the RCRA onto the original act. It is bootstrapping, and the majority fail to recognize it as such. The Conference Report characterizes the 1984 amendments as “clarifying” the RCRA. The “clarifying” amendments to section 7003, however, did not alter the crucial phrase “contributing to,” the construction of which the majority acknowledge as “the critical issue,” ante at 738, other than to cast it in both the present and the past tense: “has contributed to or * * * is contributing.” 42 U.S.C.A. § 6973(a) (West Supp.1986). Nor do the amendments supply a definition for this phrase. The amendments to section 7003(a) are directed toward changing the scope of the section to reach past as well as present and future generators and transporters of hazardous waste. I believe this to be a substantive change, rather than a clarification. In any event, because the amendments did not relate to the “contributing to” language, the statements in the House Conference report regarding the standard of liability under section 7003(a) — negligence versus strict liability — are wholly gratuitous.
“[T]he views of a subsequent Congress form a hazardous basis for inferring the intent of an earlier one.” United States v. Price, 361 U.S. 304, 313, 80 S.Ct. 326, 332, 4 L.Ed.2d 334 (1960). “[S]uch ‘[legislative observations ... are in no sense part of the legislative history.’ ‘It is the intent of the Congress that enacted [the section] ... that controls.’ ” Oscar Mayer & Co. v. Evans, 441 U.S. 750, 758, 99 S.Ct. 2066, 2072, 60 L.Ed.2d 609 (1979) (quoting United Airlines, Inc. v. McMann, 434 U.S. 192, 200 n. 7, 98 S.Ct. 444, 449 n. 7, 54 L.Ed.2d 402 (1977), and Teamsters v. United States, 431 U.S. 324, 354 n. 39, 97 S.Ct. 1843, 1864 n. 39, 52 L.Ed.2d 396 (1977)). Moreover, the Supreme Court has observed that “subsequent legislative history will rarely override a reasonable interpretation of a statute that can be gleaned from its *751language and legislative history prior to its enactment.” Consumer Product Safety Commission v. GTE Sylvania, 447 U.S. 102,118 n. 13,100 S.Ct. 2051, 2061 n. 13, 64 L.Ed.2d 766 (1980). This court has also recently acknowledged the dubious value of subsequent legislative history. See Citizens State Bank of Marshfield v. FDIC, 751 F.2d 209, 217 (8th Cir.1984). Applying these principles to the district court’s interpretation of the RCRA and its legislative history, I would affirm its reasonable conclusion that Congress did not intend to impose strict liability on past generators and transporters of hazardous waste. I would not accept at face value the assertion by certain members of the 98th Congress that they can divine the intent of the 94th Congress in enacting the RCRA some. eight years earlier.
I recognize that the substance of the 1984 amendments may have a bearing on this case. The district court did not have before it the amendments or their associated legislative materials. As a general rule we are to apply, the law in effect at the time we render our decision. See, e.g., Bradley v. Richmond School Board, 416 U.S. 696, 711, 94 S.Ct. 2006, 2016, 40 L.Ed.2d 476 (1974). The majority purport to base their decision on the RCRA as it existed prior to the 1984 amendments, however, and agree with the House Conference Report that the 1984 amendments merely “clarified” the scope of liability under the RCRA. Ante at 741. I differ. I have already observed that I believe the 1984 amendments significantly altered the scope of liability under the RCRA. I think that the parties should at least be given the opportunity to develop their factual and legal contentions as to the effect of and in light of the 1984 amendments before the district court and thus present the issue more squarely for our consideration, if appealed.
I also disagree with the majority’s determination that Lee and Michaels are liable under section 7003(a) for the government’s response costs as generators and transporters. The district court did not reach this issue, as it concluded that RCRA liability did not extend to past nonnegligent generators and transporters of hazardous waste. The majority, however, both reverse the district court’s legal conclusion and then find as a factual matter that Lee and Mi-chaels are liable. Ante at 745-46. This type of factfinding is clearly the province of the district court, and remanding the question of liability to the district court is more appropriate than the course of action taken by the court today. Missouri Pacific Joint Protective Board v. Missouri Pacific Railroad Co., 730 F.2d 533, 537 (8th Cir.1984).